Citation Nr: 0607941	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-23 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Wilmington, 
Delaware Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

FINDINGS OF FACT

1.  The veteran has level I hearing in both ears, pursuant to 
the July 2004 VA audiometric examination. 

2.  The veteran has level II hearing in the right ear and 
level I hearing in the left ear, pursuant to the June 2002 VA 
audiometric examination. 

CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.385, 4.85, 4.86, Diagnostic Code 6100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  An RO 
letter dated in May 2006, after the original adjudication of 
the claim, provided the appellant the notice required under 
the VCAA and the implementing regulations.  Clearly, from 
submissions by and on behalf of the appellant, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).t  

The veteran's representative contends a remand is warranted 
due to failure of the VA examiners to review the veteran's 
claims file.  While a review of the veteran's claims file is 
important when considering the history of prior treatment, 
evaluation of hearing loss, as noted below, is based upon the 
mechanical application of the ratings schedule to the 
veteran's audiometric findings.  As such, the Board finds 
that remanding the matter would cause unnecessary delay and 
would further prejudice the veteran in his right to a timely 
adjudication of his claim.  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 



Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86 (2005).   

In the present appeal, the veteran contends he should receive 
an increased disability rating because his hearing loss 
progressively worsened and he has difficulty hearing speech, 
especially in noisy environments.  

In this matter, the Board finds, however, that a compensable 
rating for bilateral hearing loss is not warranted.  The 
veteran underwent VA audiometric testing in June 2002 and 
July 2004.  On the authorized audiological evaluation in June 
2002, pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
35
35
85
85
60
LEFT
20
30
35
70
80
54

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

Applying the above results to the Table VI chart, a puretone 
threshold average of 60 and a speech discrimination of 96 
percent, in the right ear, will result in level II hearing 
for that ear.  A puretone threshold average of 54 and a 
speech discrimination of 100 percent, in the left ear, will 
result in level I hearing for that ear.  Applying these 
results to the Table VII chart (with the right ear being the 
poorer ear), a level II for the right ear, combined with a 
level I for the left ear, will result in a 0 percent 
compensation evaluation.  

On the authorized audiological evaluation in July 2004, pure 
tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
30
30
80
80
55
LEFT
15
25
35
75
70
51

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.

Applying the above results to the Table VI chart, a puretone 
threshold average of 55 and a speech discrimination of 100 
percent, in the right ear, will result in level I hearing for 
that ear.  A puretone threshold average of 51 and a speech 
discrimination of 100 percent, in the left ear, will result 
in level I hearing for that ear.  Applying these results to 
the Table VII chart (with the right ear being the poorer 
ear), a level I for the right ear, combined with a level I 
for the left ear, will result in a 0 percent compensation 
evaluation.  

The Board finds that a "mechanical" application of the 
ratings schedule to the veteran's audiometric findings, on 
the two VA examinations discussed above, do not warrant a 
compensable disability evaluation.  

The Board has also considered 38 C.F.R. §  4.86(a).  However, 
given that the evidence does not reflect puretone thresholds 
of 55 db or more at 1000, 2000, 3000, and 4000 Hertz, 
consideration of Table VIa is not warranted.  Consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 db or less at 1000 Hz and a puretone threshold of 70 db 
or more at 2000 Hz.  38 C.F.R. § 4.86 (2005).

On the basis of the foregoing, the Board concludes that the 
current level of disability shown does not warrant a 
compensable rating.

ORDER

A compensable disability rating for bilateral hearing loss is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


